DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because of the following informalities: On Page 16, Paragraph 0044, “may are replaced by” should read “may be replaced by” or “are replaced by.” Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: “or second the landing gear” should read “or the second landing gear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites the limitation, “A method for managing a center of gravity (CG) of an aircraft, the aircraft including a first landing gear, a second landing gear, and an airframe configured to removably attach thereto a payload and/or a hardware module.” It is unclear whether the “first landing gear”, “second landing gear”, or “airframe”, or all of them, is configured to removably attach to a payload and/or a hardware module.
Regarding claims 2-12, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above.
Regarding claim 4, this claim recites the limitation, “the landing skid has a fore-aft skid length substantially coextensive with the fore-aft range length of the calibrated CG range.” It is unclear what “substantially coextensive” means. For example, how close does the skid length have to be to be “substantially coextensive” with the length of the calibrated CG range. The specification does not provide adequate definition for “substantially coextensive”, and as a result, the metes and bounds of the claim limitation are unclear. 
Regarding claim 6, this claim recites the limitation, “wherein the support structure is subjacent the aircraft.” “The support structure” lacks antecedent basis.
Regarding claim 11, this claim recites the limitation, “wherein the aircraft includes a mounting rail affixed the airframe and configured to removably mount.” It is unclear whether the “mounting rail” or the “airframe” is configured to removably mount to a carriage bearing.
Regarding claim 12, this claim depends from claim 11 and is therefore rejected for the same
reasons as claim 11 above, as they do not cure the deficiencies of claim 11 noted above.
Regarding claim 14, as stated above in the rejection of claim 1, this claim recites the limitation, “A control system for managing a center of gravity (CG) of an aircraft, the aircraft including a first landing gear, a second landing gear, and an airframe configured to removably attach thereto a payload and/or a hardware module.” It is unclear whether the “first landing gear”, “second landing gear”, or “airframe”, or all of them, is configured to removably attach to a payload and/or a hardware module.
	Regarding claims 15-20, these claims depend from claim 14 and are therefore rejected for the same reasons as claim 14 above, as they do not cure the deficiencies of claim 14 noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9-11, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR 101800662 B1) in view of Rolf (WO 2018007566 A1). 

Regarding claim 1, Woo teaches a method for managing a center of gravity (CG) of an aircraft (Woo, Page 3, Paragraph 0001, “The invention relates to the drone which transports the center of gravity after doing the control for its own” AND Page 3-4, Paragraph 0005, “It is essential that before the drone takes off because the movement of such center of gravity can cause the serious problem as to the aviation of the drone the center of weight is adjusted and the stable aviation is possible.”); the aircraft including a first landing gear, a second landing gear, and an airframe configured to removably attach thereto a payload and/or a hardware module (Woo, Page 6, Paragraph 0018, “the loader loading the hydrate to the downward of the main body part, and two pairs of landing gear parts is presented. As to two pairs of, it supports the main body part and the load cell” AND Figure 2b); identifying, responsive to the aircraft pivoting onto the first landing gear or the second landing gear, a new airframe position for the payload and/or the hardware module, the new airframe position being determined to shift the CG of the aircraft to within a calibrated CG range and thereby balance the aircraft on the support leg (Woo, Page 6-7, Paragraphs 0017-0022, “The drone by the invention adjusting the center of weight for its own… The example diagram in which Figure 2(a) shows the state before the hydrate is connected in the drone adjusting the center of weight for its own by the invention”); and relocating the payload and/or the hardware module to the airframe at the new airframe position (Woo, Page 6-7, Paragraphs 0017-0022, “The drone by the invention adjusting the center of weight for its own… The example diagram in which Figure 2(a) shows the state before the hydrate is connected in the drone adjusting the center of weight for its own by the invention”). 
Woo does not teach supporting the aircraft on a support leg operatively attached to the airframe; determining if the aircraft, while supported on the support leg, pivots onto the first landing gear or the second landing gear. 
Rolf teaches a support leg attached to a vehicle body to support the vehicle body and determining if the vehicle, while supported on the support leg, pivots onto either side (Rolf, Page 14, Paragraph 6, “the drive wheel 5, which are each connected to a support structure 4 of the industrial truck 1, are shown. In the case of the industrial truck 1 shown in FIG. 1 a, the drive wheel 5 is located substantially centrally between the first and the second support rollers 3, 3 '” AND Figure 1a and 1b, Element 5); determining if the aircraft, while supported on the support leg, pivots onto the first landing gear or the second landing gear (Rolf, Page 14, Paragraph 7, “the coupling rocker is rotated about an axis of rotation and the entire spring force of the coupling rocker acts in the example shown on the first support roller 3. The second support roller 3 'is relieved accordingly and loses contact with a substrate 6”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo with a support leg of Rolf in order to balance the aircraft on the support leg and determine which side the drone pivots onto. The support leg is located at the center of the drone in between the two landing gears. When the center of gravity is near the center of the drone, it is possible to balance the drone on the support leg, however when the center of gravity is off-center or near the edge of the drone, the drone will pivot onto its side and be supported by a landing gear. The support leg offers a way of detecting this pivot, as stated in Rolf, “the coupling rocker is rotated about an axis of rotation and the entire spring force of the coupling rocker acts in the example shown on the first support roller 3. The second support roller 3 'is relieved accordingly and loses contact with a substrate 6” (Rolf, Page 14, Paragraph 7). 

Regarding claim 5, the combination of Woo and Rolf further teaches the first landing gear has a first height, the second landing gear has a second height, and the support leg has a third height greater than the first height and the second height of the first and second landing gears, respectively (Rolf, Pages 2-4, Paragraphs 1-5, “which is mounted in the fork so as to be rotatable about a first rolling axis(R) and can be brought into contact with the underlying surface… the support roller and the coupling rocker has at least one rocker rotatably mounted about at least one axis of rotation”). 

Regarding claim 6, the combination of Woo and Rolf further teaches the support structure is subjacent the aircraft (Woo, Page 11, Paragraph 0047, “The weight of the drone is supported as one side in the end of the landing gear part (120) and fig. 1 , and Figure 2(a) the case (160) which is contacted with ground is equipped as the embodiment in which the load cell measures the load of the hydrate”); the first landing gear includes a first load sensor, and the second landing gear includes a second load sensor (Woo, Page 10-12, Paragraph 0041-0049, “comprises two pairs of landing gear parts (120) in which the load cell measuring the load applied with the hydrate mounted in the loader (110) is equipped… the load of the hydrate which is dispersed in the load cell respectively equipped with multiple landing gear parts (120) and is applied is measured.”); determining if the aircraft pivots onto the first landing gear or the second landing gear includes receiving, via a controller from the first load sensor or the second load sensor, a sensor signal indicating contact of the first landing gear or the second landing gear, respectively, with the support structure (Woo, Page 10-12, Paragraph 0041-0049 “comprises two pairs of landing gear parts (120) in which the load cell measuring the load applied with the hydrate mounted in the loader (110) is equipped… the load of the hydrate which is dispersed in the load cell respectively equipped with multiple landing gear parts (120) and is applied is measured.”). 

Regarding claim 7, the combination of Woo and Rolf further teaches the support leg includes a loading stanchion projecting upward from a support structure subjacent the aircraft, and wherein supporting the aircraft on the support leg includes balancing the aircraft on the loading stanchion (Rolf, Page 14, Paragraph 6, “the drive wheel 5 is located substantially centrally between the first and the second support rollers” AND Figure 2). 

Regarding claim 9, the combination of Woo and Rolf further teaches the aircraft includes an electronic actuator mounted to the airframe and operable to relocate the payload and/or the hardware module (Woo, Page 10-12, Paragraph 0039-0050, “Moreover, the weight-center position of the hydrate is grasped on based on the load of the hydrate in which the drone by the invention adjusting the center of weight for its own is measured in each load cell and the position of the hydrate is adjusted and comprises the control unit equipped in one side of the main body part (100) as the element in which the center of gravity of the drone and center of gravity of the hydrate are located on the vertical line”); relocating the payload and/or the hardware module to the new airframe position includes transmitting, via a controller to the electronic actuator, a command signal to relocate the payload and/or the hardware module relative to the airframe (Woo, Page 10-12, Paragraph 0039-0050, “Moreover, the weight-center position of the hydrate is grasped on based on the load of the hydrate in which the drone by the invention adjusting the center of weight for its own is measured in each load cell and the position of the hydrate is adjusted and comprises the control unit equipped in one side of the main body part (100) as the element in which the center of gravity of the drone and center of gravity of the hydrate are located on the vertical line”). 

Regarding claim 10, the combination of Woo and Rolf further teaches relocating the payload and/or the hardware module to the airframe includes rigidly mounting the payload and/or the hardware module to the airframe (Woo, Pages 10-12, Paragraphs 0039-0050, “the state where the drone steadily lands in the surface can be maintained and it is the element interest forming the space in which the hydrate can be mounted to the downward of the main body part (100), and the element in which the load cell for measuring the load of the hydrate mounted in the drone is equipped.”). 

Regarding claim 11, the combination of Woo and Rolf further teaches the aircraft includes a mounting rail affixed the airframe and configured to removably mount thereto a carriage bearing the payload and/or the hardware module (Woo, Pages 13-15, Paragraphs 0055-0066 “with the guide groove (140) and the insertion hole (150) in which the guide bar (130) is inserted into one side and the other side based on the guide groove (140) of the linear type which is the path in which the loader (110) is movable.”). 

Regarding claim 13, Woo teaches an airframe configured to removably attach thereto a payload and/or a hardware module (Woo, Page 6, Paragraph 0018, “the loader loading the hydrate to the downward of the main body part”); first and second landing gears projecting from the airframe and cooperatively configured to buttress the aircraft during takeoff and landing operations (Woo, Pages 10-11, Paragraphs 0041-0047, “The weight of the drone is supported as one side in the end of the landing gear part (120) and fig. 1 , and Figure 2(a) the case (160) which is contacted with ground”); responsive to the aircraft pivoting onto the first landing gear or the second landing gear, identify a new airframe position for the payload and/or the hardware module determined to shift the center of gravity (CG) of the aircraft to within a calibrated CG range and thereby balance the aircraft on the support leg (Woo, Page 6-7, Paragraphs 0017-0022 “The drone by the invention adjusting the center of weight for its own… The example diagram in which Figure 2(a) shows the state before the hydrate is connected in the drone adjusting the center of weight for its own by the invention”); and output a command prompt to relocate the payload and/or the hardware module to the new airframe position (Woo, Page 12, Paragraphs 0050-0054 “Then, it may be acceptable that the need that the control unit produces the error so that the weight-center position of the mounted hydrate is certainly arranged as the weight-center position of the drone”). 
Woo does not teach a support leg configured to operatively attach to the airframe, between the first and second landing gears, and support thereon the aircraft; and a controller programmed to: determine if the aircraft, while supported on the support leg, pivots onto the first landing gear or the second landing gear;
Rolf teaches a support leg configured to operatively attach to a vehicle body, between first and second ground contacting supports, and support thereon the vehicle (Rolf, Page 14, Paragraph 6, “the drive wheel 5, which are each connected to a support structure 4 of the industrial truck 1, are shown. In the case of the industrial truck 1 shown in FIG. 1 a, the drive wheel 5 is located substantially centrally between the first and the second support rollers 3, 3 '” AND Figure 1a and 1b, Element 5); and a controller programmed to: determine if the aircraft, while supported on the support leg, pivots onto the first landing gear or the second landing gear (Rolf, Page 14, Paragraph 7, “the coupling rocker is rotated about an axis of rotation and the entire spring force of the coupling rocker acts in the example shown on the first support roller 3. The second support roller 3 'is relieved accordingly and loses contact with a substrate 6”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo with a support leg of Rolf in order to balance the aircraft on the support leg and determine which side the drone pivots onto. The support leg is located at the center of the drone in between the two landing gears. When the center of gravity is near the center of the drone, it is possible to balance the drone on the support leg, however when the center of gravity is off-center or near the edge of the drone, the drone will pivot onto its side and be supported by a landing gear. The support leg offers a way of detecting this pivot, as stated in Rolf, “the coupling rocker is rotated about an axis of rotation and the entire spring force of the coupling rocker acts in the example shown on the first support roller 3. The second support roller 3 'is relieved accordingly and loses contact with a substrate 6” (Rolf, Page 14, Paragraph 7). 

Regarding claim 14, Woo teaches a control system for managing a center of gravity (CG) of an aircraft (Woo, Page 3, Paragraph 0001, “The invention relates to the drone which transports the center of gravity after doing the control for its own” AND Page 3-4, Paragraph 0005, “It is essential that before the drone takes off because the movement of such center of gravity can cause the serious problem as to the aviation of the drone the center of weight is adjusted and the stable aviation is possible.”); the aircraft including a first landing gear, a second landing gear, and an airframe configured to removably attach thereto a payload and/or a hardware module (Woo, Page 6, Paragraph 0018, “the loader loading the hydrate to the downward of the main body part, and two pairs of landing gear parts is presented. As to two pairs of, it supports the main body part and the load cell” AND Figure 2b); first and second sensor devices configured to detect loading of the aircraft onto the first landing gear and the second landing gear, respectively (Woo, Page 10-12, Paragraph 0041-0049, “comprises two pairs of landing gear parts (120) in which the load cell measuring the load applied with the hydrate mounted in the loader (110) is equipped… the load of the hydrate which is dispersed in the load cell respectively equipped with multiple landing gear parts (120) and is applied is measured.”); and a controller programmed to: determine, based on a sensor signal received from the first sensor or the second sensor device, if the aircraft pivoted onto the first landing gear or second the landing gear, respectively, while supported on the support leg (Woo, Page 10-12, Paragraph 0041-0049, “comprises two pairs of landing gear parts (120) in which the load cell measuring the load applied with the hydrate mounted in the loader (110) is equipped… the load of the hydrate which is dispersed in the load cell respectively equipped with multiple landing gear parts (120) and is applied is measured.”); responsive to the aircraft pivoting onto the first landing gear or the second landing gear, determine a new airframe position for the payload and/or the hardware module, the new airframe position determined to shift the center of gravity (CG) of the aircraft to within a calibrated CG range and thereby balance the aircraft on the support leg (Woo, Page 6-7, Paragraphs 0017-0022, “The drone by the invention adjusting the center of weight for its own… The example diagram in which Figure 2(a) shows the state before the hydrate is connected in the drone adjusting the center of weight for its own by the invention”); and output a command prompt to relocate the payload and/or the hardware module to the new airframe position (Woo, Page 12, Paragraphs 0050-0054, “Then, it may be acceptable that the need that the control unit produces the error so that the weight-center position of the mounted hydrate is certainly arranged as the weight-center position of the drone”). 
Woo does not teach the weight distribution control system comprising: a support leg configured to operatively attach to the airframe, between the first landing gear and the second landing gear, and support thereon the aircraft;
Rolf teaches the system comprising: a support leg configured to operatively attach to a vehicle body, between first and second ground contacting elements, and support thereon the vehicle (Rolf, Page 14, Paragraph 6, “the drive wheel 5, which are each connected to a support structure 4 of the industrial truck 1, are shown. In the case of the industrial truck 1 shown in FIG. 1 a, the drive wheel 5 is located substantially centrally between the first and the second support rollers 3, 3 '.” AND Figure 1a and 1b, Element 5). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo with a support leg of Rolf in order to balance the aircraft on the support leg. The support leg is located at the center of the drone in between the two landing gears. When the center of gravity is near the center of the drone, it is possible to balance the drone on the support leg, however when the center of gravity is off-center or near the edge of the drone, the drone will pivot onto its side and be supported by a landing gear. The support leg is the main support holding the drone up while the landing gears are the backup support when the drone pivots onto them. 

Regarding claim 17, the combination of Woo and Rolf further teaches the first sensor device includes a first load sensor mounted to the first landing gear, and the second sensor device includes a second load sensor mounted to the second landing gear (Woo, Page 10-12, Paragraph 0041-0049, “comprises two pairs of landing gear parts (120) in which the load cell measuring the load applied with the hydrate mounted in the loader (110) is equipped… the load of the hydrate which is dispersed in the load cell respectively equipped with multiple landing gear parts (120) and is applied is measured.”). 

Regarding claim 18, the combination of Woo and Rolf further teaches the support leg includes a loading stanchion projecting upward from a support structure subjacent the aircraft, and wherein supporting the aircraft on the support leg includes balancing the aircraft on the loading stanchion (Rolf, Page 14, Paragraph 6, “the drive wheel 5 is located substantially centrally between the first and the second support rollers” AND Figure 2). 

Regarding claim 20, the combination of Woo and Rolf further teaches an electronic actuator mounted to the airframe and operable to reposition the payload and/or the hardware module in response to the first command prompt output via the controller (Woo, Page 10-12, Paragraph 0039-0050, “Moreover, the weight-center position of the hydrate is grasped on based on the load of the hydrate in which the drone by the invention adjusting the center of weight for its own is measured in each load cell and the position of the hydrate is adjusted and comprises the control unit equipped in one side of the main body part (100) as the element in which the center of gravity of the drone and center of gravity of the hydrate are located on the vertical line”). 

Claims 2-3, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woo and Rolf as applied to claims 1 and 14 above, and further in view of Kenjiro (WO 2020166054 A1).

Regarding claim 2, the combination of Woo and Rolf, as applied to claim 1 above, further teaches moving the support leg into contact with a support structure (Woo, Page 10-11, Paragraph 0042-0047, “The landing gear part (120) is arranged as the downward of the main body part (100) and the state where the drone steadily lands in the surface can be maintained… landing gear part (120) and fig. 1 , and Figure 2(a) the case (160) which is contacted with ground”). 
The combination of Woo and Rolf does not teach the support leg is movably mounted at a first end thereof to the airframe and located between the first landing gear and the second landing gear. 
Kenjiro teaches the support leg is movably mounted at a first end thereof to the airframe and located between the first landing gear and the second landing gear (Kenjiro, Page 11, Paragraph 6, THROUGH Page 12, Paragraph 1, “The leg 12 has a skid 12s formed by using a carbon plate… achieves excellent airframe support of the leg 12 even if the lower end portion of the vertical skid portion 12v is not connected by the horizontal skid portion” AND Fig. 3). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo and Rolf to include a support leg movably located between the first and second landing gear of Kenjiro in order to balance the drone on the support leg and determine the center of gravity based on which way the drone pivots. When the center of gravity is at the center, the drone is balanced on the support leg, however when the center of gravity is off center, the drone will pivot onto a landing gear. This allows the user to correct the position of the center of gravity such that it is closer to the center, so there are less bending moments in the structure of the drone when it flies. 

Regarding claim 3, the combination of Woo, Rolf, and Kenjiro teaches the support structure is subjacent the aircraft (Woo, Page 11, Paragraph 0047, “The weight of the drone is supported as one side in the end of the landing gear part (120) and fig. 1 , and Figure 2(a) the case (160) which is contacted with ground is equipped as the embodiment in which the load cell measures the load of the hydrate”); and wherein the support leg includes a landing skid mounted to a second end of the support leg, opposite the first end, the landing skid buttressing the aircraft on the support structure (Kenjiro, Page 11, Paragraph 6, THROUGH Page 12, Paragraph 1, “The leg 12 has a skid 12s formed by using a carbon plate… achieves excellent airframe support of the leg 12 even if the lower end portion of the vertical skid portion 12v is not connected by the horizontal skid portion” AND Fig. 3). 

Regarding claim 15, the combination of Woo, Rolf, and Kenjiro, as applied to claim 2 above, teaches the support leg is movably mounted at a first end thereof to the airframe and located between the first landing gear and the second landing gear (Kenjiro, Page 11, Paragraph 6 THROUGH Page 12, Paragraph 1, “The leg 12 has a skid 12s formed by using a carbon plate… achieves excellent airframe support of the leg 12 even if the lower end portion of the vertical skid portion 12v is not connected by the horizontal skid portion” AND Fig. 3); the controller being further programmed to output a third command prompt to move the support leg into contact with a support structure (Woo, Page 10-11, Paragraph 0042-0047, “The landing gear part (120) is arranged as the downward of the main body part (100) and the state where the drone steadily lands in the surface can be maintained… landing gear part (120) and fig. 1 , and Figure 2(a) the case (160) which is contacted with ground”). 

Regarding claim 16, the combination of Woo, Rolf, and Kenjiro further teaches the support structure is subjacent the aircraft, and wherein the support leg includes a landing skid mounted to a second end of the support leg, opposite the first end, the landing skid buttressing the aircraft on the support structure (Kenjiro, Page 11, Paragraph 6 THROUGH Page 12, Paragraph 1, “The leg 12 has a skid 12s formed by using a carbon plate… achieves excellent airframe support of the leg 12 even if the lower end portion of the vertical skid portion 12v is not connected by the horizontal skid portion” AND Fig. 3). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo and Rolf as applied to claim 1 above, and further in view of Yang (CN 209560388 U). 

Regarding claim 8, the combination of Woo and Rolf, as applied to claim 1 above, does not teach the support structure includes a first sensor pad adjacent the first landing gear and a second sensor pad adjacent the second landing gears; the aircraft pivots onto the first landing gear or the second landing gear includes receiving, via a controller from the first or second sensor pad, a sensor signal indicating contact thereof with the first landing gear or the second landing gear, respectively.
Yang teaches the support structure includes a first sensor pad adjacent the first landing gear and a second sensor pad adjacent the second landing gears (Yang, Page 5-7, Paragraphs 9-1, “the floor plate 6 of the left and right two sides are fixedly provided with a lever”); determining if the aircraft pivots onto the first landing gear or the second landing gear includes receiving, via a controller from the first or second sensor pad, a sensor signal indicating contact thereof with the first landing gear or the second landing gear, respectively (Yang, Page 5-7, Paragraphs 9-1, “the model number of the electric push rod 14 is XTL100, an electric push rod (14) is fixedly set at the bottom of the standing board 15, the transition rod 13 the height of thirty centimeters, standing plate 15 is cast iron, by setting the station electric push plate 15 on the drop floor 14 of the connecting block 6 is 11”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo and Rolf to include sensor pads underneath the first and second landing gears of Yang in order to detect contact of which way the drone has pivoted onto. Sensor pads detect pressure from contact with another object. When the drone pivots onto a landing gear, the landing gear will contact the surface underneath it. If the surface underneath is a sensor pad, the contact will trigger a signal from the sensor pad which can be used to determine which way the drone has pivoted onto. 

Regarding claim 19, the combination of Woo, Rolf, and Yang, as applied to claim 8 above, teaches the first sensor device includes a first sensor pad mounted to the support structure adjacent first landing gear, and the second sensor device includes a second sensor pad mounted to the support structure adjacent the second landing gear (Yang, Page 5-7, Paragraphs 9-1, “the floor plate 6 of the left and right two sides are fixedly provided with a lever”). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woo and Rolf as applied to claim 1 above, and further in view of Daigle. 

Regarding claim 12, the combination of Woo and Rolf, as applied to claim 1 above, does not teach the mounting rail includes an L-shaped slot configured to receive therein a complementary slide pin projecting from the carriage; and a fastener through-hole configured to receive therethrough a complementary locking pin fastening the carriage to the rail. 
Daigle teaches wherein the mounting rail includes an L-shaped slot configured to receive therein a complementary slide pin projecting from the carriage (Daigle, Page 5, Paragraph 0081, “The adapter plate 136 is provided with four ( 4) slots (there may be more or less but at least two (2)), including two (2) keyhole slots 150 formed in the body of plate 136 on one side and two slots 152 on the other side of the plate 136 which extend in from the edge of plate 136.”); and a fastener through-hole configured to receive therethrough a complementary locking pin fastening the carriage to the rail (Daigle, Page 5, Paragraph 0081, “The adapter plate 136 is provided with four ( 4) slots (there may be more or less but at least two (2)), including two (2) keyhole slots 150 formed in the body of plate 136 on one side and two slots 152 on the other side of the plate 136 which extend in from the edge of plate 136.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo and Rolf to include a L-shaped slot for a complementary slide pin and a fastener through-hole for a complementary locking pin of Daigle in order to lock the payload to the drone. The drones of Woo are used to carry a payload while flying. One method to do this is to include a slot or a hole for a pin or screw to go into to lock the payload carriage into place. As stated in Daigle, “this prevents [the carriage from] “sliding out” and dropping while in flight” (Daigle, Page 5, Paragraph 0081). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woo, Rolf, and Kenjiro as applied to claim 2 above, and further in view of Montgomery (US 5582529 A). 

Regarding claim 4, the combination of Woo, Rolf, and Kenjiro, as applied to claim 2 above, teaches the calibrated CG range has a fore-aft range length relative to the airframe of the aircraft (Woo, Page 12, Paragraph 0050-0055, “But it is the be desirable that the center of gravity balance of the drone adjusting the center of weight for its own by the invention… drone by the invention adjusting the center of weight for its own is mounted in the drone may be provided with the guide groove”).
The combination of Woo, Rolf, and Kenjiro does not teach the landing skid has a fore-aft skid length substantially coextensive with the fore-aft range length of the calibrated CG range.
Montgomery teaches the landing skid has a fore-aft skid length substantially coextensive with the fore-aft range length of the calibrated CG range (Montgomery, Cols. 5-6, Lines 64-2, “More specifically, the center of gravity is disposed on a vertical plane through the craft longitudinal axis behind the beam of the hull. Preferably the craft center of gravity is more than 50 percent of the length of the motorized water ski from the bow and more than 25 percent of the motorized water ski length from the stern.”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Woo, Rolf, and Kenjiro to ensure the center of gravity range is coextensive with the range of the skid of Montgomery in order balance the drone on the support leg and skid, and prevent the drone from tipping over onto a landing gear. By having the center of gravity be within the range of the skid, the drone can stand on the support leg without tipping over. When the center of gravity is outside the range of the skid, the drone will tip over. The user will then have to adjust the payload and/or hardware module so that the drone does not pivot onto a landing gear. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                         
/ANSHUL SOOD/Primary Examiner, Art Unit 3669